DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Chang et al (US Patent Application Publication No. 2016/0085773, hereafter referred to as “Chang”) in view of Garrity et al (US Patent Application Publication No. 2017/0061469, hereafter referred to as “Garrity”) and Alsina et al (US Patent No. 9,369,840, hereafter referred to as “Alsina”).

Regarding independent claim 1:  Chang teaches A method comprising: receiving a message request that comprises … data and media content; (See Chang Figure 21 showing an exemplary computing environment including memory #2130 and processors #2110.  Also, see Change Fig. 3 #310 teaching the reception of a pictograph and geographic information and #320 teaching the reception of geolocation information.  And, see paragraphs [0030] and [0082] teaching the searching of a request that includes a relevant pictograph and the current user location.) 

However, Chang does not explicitly teach the remaining limitations as claimed.  Garrity, though, teaches … temporal …; (See Garrity Fig. 5 #162 and paragraphs [0064]-[0070] teaching the display of a distribution of messages related to a campaign over a period of time.  See also, Fig. 6, esp. #182, and paragraph [0072] showing a histogram view / distribution of messages related to a campaign during a particular time identifying a campaign based on the tag; (See Garrity Fig. 5 #126 and paragraph [0062] teaching the use of a campaign hashtag.) generating a distribution of the campaign based on the temporal data from the message request; (See Garrity Fig. 5 #162 and paragraphs [0064]-[0070] teaching the display of a distribution of messages related to a campaign over a period of time.  See also, Fig. 6, esp. #182, and paragraph [0072] showing a histogram view / distribution of messages related to a campaign during a particular time period.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Garrity for the benefit of Chang, because to do so provided a designer with options for implementing a system for providing insight as to what content customers use in responses, as taught by Garrity in paragraph [0073].  These references were all applicable to the same field of endeavor, i.e., geographical-based display of data.  

Additionally, Chang in view of Garrity does not explicitly teach the remaining limitations as claimed.  Alsina, though, teaches identifying a tag based on a pattern detected within the media content of the message request; (See Alsina col. 9 line 54 – col. 10 line 16 teaching the use of content items that include metadata/tags to aid in the identification of content items.) and causing display of a visualization of the distribution of the campaign. (See Alsina Figures 1 and 2, and the passage at col. 11 lines 32-63 teaching the association of the metadata / tagged content to individual content, such as advertising.)



Regarding claim 2:  Chang teaches wherein the media content includes at least one of an image; a video; audio data; a caption; a logo; and a text-string.  (See Chang [0029] discussing the use of a coffee shop logo or animation as an exemplary pictograph.)  

Regarding claim 4:  Although Change teaches an embodiment in which pictographs are used for a limited time period [see Change [0081], for example], Chang does not explicitly teach the remaining limitations as claimed.  Garrity, though, teaches wherein the campaign further comprises a start date and an end date, the message request further comprises a time-stamp that indicates a time of the message request, and wherein the causing display of the visualization of the distribution of the campaign further comprises: presenting a temporal distribution of the campaign, the temporal distribution of the campaign spanning a period of time that includes the start date and the end date of the campaign, and includes an indication of the time of the message request. (See Garrity Fig. 5 #162 and paragraphs [0064]-[0070] teaching the display of a distribution of messages related to a campaign over a period of time.  See also, Fig. 6, esp. #182, and paragraph [0072] showing a histogram view / distribution of messages related to a campaign during a particular time period.  See also, paragraph [0060] discussing the start of a campaign, paragraph [0064] discussing the capturing of activity at specific points in time [such as at an event like the Summer Olympics, which has a start and end date], and paragraph [0072] discussing a histogram chart 182 for a selected time period, it having been an obvious variant to one skilled in the art as to the specific time period selected.)


Regarding claim 5:  Chang does not explicitly teach the remaining limitations as claimed.  Garrity, though, teaches wherein the tag includes one or more of an image; a logo; a hashtag; a graphical element; and an auditory element. (See Garrity Fig. 1 and the Abstract teaching the use of campaign-related hashtags and images.)


Regarding claim 6:  Chang teaches wherein the campaign comprises a campaign identifier, and wherein the causing display of the visualization of the distribution of the campaign based on the location data of the message request further comprises: causing display of a map image that depicts a region that includes a location associated with the campaign; and presenting a graphical icon at the location identified by the location data within the map image, the graphical icon based on the campaign identifier.  (See Chang Figures 4 and 5 showing an exemplary capability to assign/configure the association of an emoji icon representing a business entity to a geographical location.)  


Claims 8 and 15 are substantially similar to claim 1, respectively, and therefore likewise rejected.  

Claims 9 and 16 are substantially similar to claim 2, respectively, and therefore likewise rejected.  

Claims 11 and 18 are substantially similar to claim 4, respectively, and therefore likewise rejected.  

Claims 12 and 19 are substantially similar to claim 5, respectively, and therefore likewise rejected.  

Claims 13 and 20 are substantially similar to claim 6, respectively, and therefore likewise rejected.  


Claims 3, 10 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Chang et al (US Patent Application Publication No. 2016/0085773, hereafter referred to as “Chang”) in view of Garrity et al (US Patent Application Publication No. 2017/0061469, hereafter referred to as “Garrity”), Alsina et al (US Patent No. 9,369,840, hereafter referred to as “Alsina”) and Fisher et al (US Patent Application Publication No. 2008/0051994, hereafter referred to as “Fisher”).

Regarding claim 3:  Although Chang does discuss the display of an identity of a place or locale or popularity (see Change col. 12 lines 17-25), Chang in view of Garrity and Alsina does not explicitly teach the remaining limitations as claimed.  Fisher, though, teaches wherein the visualization of the distribution of the campaign includes a choropleth map. (See Fisher paragraphs [0028]-[0029] taken in the context of [0022]-[0024] teaching the use of a choropleth map to visually represent the density as to how popular different parts of underlying datasets are relative to each other.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Fisher for the benefit of Chang in view of Garrity and Alsina, because to do so provided a designer with options for implementing a system that provided a user with a capability to quickly gain a sense of relative popularity of a given sub-region within the greater geographical context, as taught by Fisher in [0025] taken in the context of [0022], for example.  These references were all applicable to the same field of endeavor, i.e., geographical-based display of data.  


Claims 10 and 17 are each substantially similar to claim 3, and therefore likewise rejected.  



Claims 7 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Chang et al (US Patent Application Publication No. 2016/0085773, hereafter referred to as “Chang”) in view of Garrity et al (US Patent Application Publication No. 2017/0061469, hereafter referred to as “Garrity”), Alsina et al (US Patent No. 9,369,840, hereafter referred to as “Alsina”) and Manouchehri et al (US Patent Application Publication No. 2017/0061476, hereafter referred to as “Manouchehri”).

Regarding claim 7:  Chang in view of Garrity and Alsina does not explicitly teach the remaining limitations as claimed.  Manouchehri, though, teaches wherein the identifying the campaign based on the tag includes: performing a comparison of the tag to a tag database; and identifying the campaign based on the comparison. (See Manouchehri paragraphs [0109]-[0111] discussing an exemplary embodiment in which a campaign database is accessed based upon a tag value and a matching campaign.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Manouchehri for the benefit of Chang in view of Garrity and Alsina, because to do so provided a designer with options 


Claim 14 is substantially similar to claim 7, and therefore likewise rejected.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Yaeli, Avi, et al., “Understanding customer behavior using indoor location analysis and visualization”, IBM J. Res. & Dev., Vol. 58, No. 5/6, Paper 3, Sep/Nov 2014, pp. 3:1 – 3:12.
page 3:1 geo-fence; page 3:8 geo-coded zones, choropleth map; page 3:9 Fig 3 choropleth maps representing no. of visitors and relative sales ratio.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




August 14, 2021